Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.), entered June 20, 2006 in a proceeding pursuant to Social Services Law § 384-b. The order, insofar as appealed from, adjudged that the child is a permanently neglected child and terminated the parental rights of respondent Eric S.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Matter of Dakota S. (43 AD3d 1414 [2007]). Present—Hurlbutt, J.P, Mart oche, Smith, Fahey and Pine, JJ.